Citation Nr: 0120243	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  98-05 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
postoperative residuals of dislocation of the right shoulder, 
with anterior instability and degenerative changes, prior to 
March 16, 1998.

2.  Entitlement to a rating in excess of 30 percent for 
postoperative residuals of dislocation of the right shoulder, 
with anterior instability and degenerative changes, from May 
1, 1999.  

3.  Entitlement to an increased rating for postoperative 
residuals of dislocation of the left shoulder, with anterior 
instability and degenerative changes, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to 
December 1989.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied a rating in excess of 20 
percent for the right shoulder disability and a rating in 
excess of 10 percent for the left shoulder disability.  The 
veteran was provided a routine VA examination on April 7, 
1997, and underwent prosthetic replacement of the right 
shoulder joint on March 16, 1998.  In July 1998, the RO 
increased the rating for the right shoulder disability to 30 
percent effective April 7, 1997.  The RO also awarded a 100 
percent rating from March 16, 1998 based on the right 
shoulder replacement surgery.  Effective May 1, 1999, the 30 
percent rating was resumed.  

This case was previously before the Board and was remanded to 
the RO in March 2000.  The Board notes that at the time of 
the March 2000 remand the issues on appeal were phrased as 
entitlement to an increased rating for postoperative 
residuals of dislocation of the right shoulder, with anterior 
instability and degenerative changes, currently evaluated as 
30 percent disabling and entitlement to an increased rating 
for postoperative residuals of dislocation of the left 
shoulder, with anterior instability and degenerative changes, 
currently evaluated as 10 percent disabling.  However, upon 
further review, the Board now feels that the issues are more 
appropriately phrased as on the title page of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Prior to March 16, 1998, the veteran's right shoulder 
disability was manifested by pain, productive of functional 
impairment comparable to no more than limitation of arm 
motion to midway between the side and shoulder level.  

3.  From May 1, 1999, the veteran's right shoulder disability 
is status post prosthetic replacement with severe, painful 
motion and weakness.  

4.  The veteran's left shoulder disability is manifested by 
pain and loss of function approximating no more than 
limitation of motion at the shoulder level.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for the 
right shoulder disability prior to March 16, 1998, have not 
been met.  38 U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71, Plate I, 
4.71a, Diagnostic Code 5201 (2000).  

2.  The criteria for a 60 percent rating for the right 
shoulder disability from May 1, 1999, have been met.  
38 U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71, Plate I, 4.71a, 
Diagnostic Codes 5051 (2000).  

3.  The criteria for a 20 percent rating for the left 
shoulder disability have been met.  38 U.S.C.A. §§ 1155, 
5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71, Plate I, 4.71a, Diagnostic Codes 5010, 5201, 5202 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is satisfied that all information and evidence 
necessary to substantiate the claims has been properly and 
sufficiently developed.  In this regard, the Board recognizes 
that there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of VA with 
respect to the duty to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5103A (Supp. 2001).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Despite the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand of these issues is 
not required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The veteran has been provided a statement of 
the case and a supplemental statement of the case informing 
him of the medical evidence necessary for increased ratings 
for the disabilities at issue.  VA and private outpatient 
treatment records have been obtained, and VA medical 
examinations have been conducted.  Moreover, the veteran has 
not identified any outstanding evidence which could be used 
to support his claims.  Therefore, no further assistance to 
the veteran regarding the development of evidence is 
required.  See 38 U.S.C.A. § 5103A (Supp. 2001).  


Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue, except as outlined 
below.  

The veteran's service medical records establish that he is 
right handed.

In a July 1995 rating decision, the RO granted service 
connection for recurrent dislocation of the right and left 
shoulders, evaluated as 20 and 10 percent disabling, 
respectively, from February 14, 1995.  

On April 7, 1997, the veteran underwent a routine VA 
examination.  At that time, he reported having left shoulder 
pain, but much less than in the right.  He could not lift 
heavy objects with the right shoulder.  He was currently 
receiving cortisone shots to the right shoulder.  He denied 
recent dislocations of either shoulder.  Physical examination 
revealed bilateral vertical surgical scars over the 
deltopectoral area of both shoulders.  The right shoulder had 
some tenderness to palpation, and the left shoulder did not.  
No swelling or deformity was noted.  Range of motion of the 
right shoulder was flexion of 90-100 degrees, extension of 0 
degrees, abduction to 90 degrees, adduction to 0 degrees, 
internal rotation to 35 degrees and external rotation to 60 
degrees.  Range of motion of the left shoulder was flexion to 
125 degrees, extension to 0 degrees, abduction to 130 
degrees, adduction to 0 degrees, internal rotation to 45 
degrees and external rotation to 65 degrees.  On the right 
shoulder, he complained of significant pain at the extremes 
of all motions.  The left shoulder seemed to be remarkably 
pain-free except for internal and external rotation.  X-ray 
examination revealed large soft tissue calcification of the 
left shoulder, and degenerative osteoarthritis of the right 
glenohumeral joint with irregularity of the humeral head.  
The pertinent diagnosis was chronic persistent bilateral 
shoulder pain, right much greater than the left.  

A report from Dr. R. N. dated in December 1997 indicated that 
there was no significant atrophy or deformity about the right 
shoulder.  Active and passive elevation was 150/160 degrees.  
External rotation in abduction was 85/90 degrees and at the 
side was 60/60 degrees.  Internal rotation was to the lower 
thoracic spine.  There were no neurological deficits.  The 
assessment was early arthritis and dislocation.  No 
instability was shown.  A report from Dr. J. H. dated that 
month showed that the veteran was seen for right shoulder 
impingement and given an injection to the subacromial space.  

Records from George Washington Medical Center reflect that on 
March 16, 1998, the veteran underwent hemiarthroplasty of the 
right shoulder.  The post-operative diagnosis was 
degenerative arthritis of the right shoulder.  

In a July 1998 rating decision, the RO increased the rating 
for the service-connected right shoulder disability to 30 
percent from April 7, 1997.  The RO also awarded a 100 
percent rating from March 16, 1998 based on the right 
shoulder replacement surgery.  Effective May 1, 1999, the 30 
percent rating was resumed.  

A November 1999 statement from Dr. R. N. indicated that the 
veteran continued to have aching pain in the right shoulder.  
It was indicated there was little evidence of glenoid 
cartilage wear.  His motion was limited by 20 degrees of 
elevation compared to the opposite side.  The veteran was 
advised to avoid repetitive lifting, repetitive overhead 
activities and anything heavy or strenuous.  

In December 1999, the veteran testified that he had constant 
pain in his shoulders, described as sharp and throbbing, 
which increased with activity.  There was also limited range 
of motion.  He indicated that the right shoulder was more 
severe than the left.  He stated that he works installing 
network equipment and that sometimes he has to take time off 
from work because of shoulder pain.  He estimated the time 
lost as a couple of days a month.  He reported that the 
functionality of the right shoulder was extremely reduced.  
As example, he indicated he used his left hand to comb his 
hair and shave because although he could raise his right hand 
above the right shoulder level it would get weak and fall.  
See December 1999 hearing transcript.  

On VA examination in July 2000, the veteran reported 
bilateral shoulder pains which is virtually constant, more so 
on the left than on the right.  He complained of intermittent 
flare-ups and reported he had lost an occasional day from 
work because of associated pain and swelling about the right 
shoulder.  He took Aleve daily and used heat as well for 
relief.  Reportedly, the pain was exaggerated with cold and 
rainy weather, with lifting over 10 to 15 pounds, and with 
any overhead reaching.  He indicated he occasionally dropped 
his tools and equipment, because of the pain.  

Physical examination revealed well-healed surgical scars 
anteriorly, about each shoulder.  The right shoulder revealed 
no swelling, redness or effusion.  There was diffuse 
tenderness about the joint.  He elevated the right arm to 
approximately 110 degrees and abducted approximately 100 
degrees.  The examiner noted the motion became painful after 
90 degrees, and observed that great effort was required to 
move the shoulder beyond 90 degrees.  There was approximately 
10 degrees of external rotation. His grip strength was 
approximately 4+, bilaterally.  The left shoulder abducted 
and elevated to approximately 110 degrees, without 
difficulty.  Passive motion beyond that point was painful.  
His deep tendon reflexes were active and symmetrical.  The 
sensation about the right deltoid and the tips of the fingers 
of the right hand was diminished.  The diagnoses were 
traumatic arthritis of both shoulders, status post right 
hemiarthroplasty and left arthroplasty, and residual right 
axillary nerve damage.  The examiner commented that the 
veteran's disabilities of the shoulders were severe and that 
the veteran was presently performing satisfactorily, due to 
his determination and motivation, and the cooperation of an 
understanding supervisor.  The muscle strength about the 
shoulders was described as good, but that there may be 
weakness associated with the pain, which caused him to drop 
his equipment on the job.  The examiner noted there was no 
evidence of any incoordination.  It was opined that excess 
fatigability, likewise, may be associated with the pain.  The 
examiner believed that there would be additional limits on 
the veteran's functional ability on repeated use or during 
flare-ups, necessitated by his taking of "odd days" from 
his job, because of the symptoms.  An addendum to the 
examination report indicated that CT scans done in May 2000 
were consistent with the diagnosis of traumatic arthritis in 
both shoulders.  It was also noted that an EMG had 
demonstrated impairment of sensation about the right deltoid, 
consistent with axillary nerve injury, more likely than not 
related to his recurrent shoulder dislocations.

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

The Board recognizes that disability of the musculoskeletal 
system is primarily the inability, due to damage or an 
infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45.  Functional impairment due to pain 
must also be considered.  38 C.F.R. § 4.59.  See DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  

Normal range of motion for the shoulder is as follows: 
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.  

The pertinent regulations provide different ratings for 
disabilities of the major or minor extremity.  Handedness for 
the purpose of a dominant rating will be determined by the 
evidence of record, or by testing on VA examination.  Only 
one hand shall be considered dominant.  38 C.F.R. § 4.69.  In 
this case, as the veteran is right-handed, his right shoulder 
is considered the major upper extremity.

The VA Schedule for Rating Disabilities provides, where there 
is shoulder replacement (prosthesis), a minimum rating of 30 
(major) and 20 (minor) percent is assigned.  With 
intermediate degrees of residual weakness, pain or limitation 
of motion, the shoulder is rated by analogy to diagnostic 
codes 5200 and 5203.  With chronic residuals consisting of 
severe, painful motion or weakness in the affected extremity, 
a 60 (major) and 50 (minor) percent rating is provided.  A 
100 percent rating is provided for 1 year following 
implantation of the prosthesis, major or minor extremity.  38 
C.F.R. § 4.71a, Diagnostic Code 5051.

Ankylosis of scapulohumeral articulation is evaluated as: 50 
percent disabling on the major side and 40 percent disabling 
on the minor side when unfavorable, that is, abduction 
limited to 25° from the body side; 40 (major) and 30 (minor) 
percent disabling when the ankylosis is intermediate, between 
favorable and unfavorable; and 30 (major) and 20 (minor) 
percent disabling when the ankylosis is favorable, with 
abduction to 60°, and the veteran can reach the mouth and 
head.  38 C.F.R. § 4.71a, Diagnostic Code 5200.

Limitation of motion of the arm is evaluated as: 40 percent 
disabling on the major side and 30 percent disabling on the 
minor side when motion is limited to 25° from the body side; 
at 30 (major) and 20 (minor) percent disabling when motion is 
limited to midway between the body side and shoulder level; 
and 20 percent for either arm when motion is limited to the 
shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Other impairments of the humerus are evaluated as: 80 percent 
disabling on the major side and 70 percent disabling on the 
minor side when loss of head of the humerus (flail shoulder) 
is present; at 60 (major) and 50 (minor) percent disabling 
when nonunion of the humerus (false flail joint) is present; 
and at 50 (major) and 40 (minor) percent disabling when 
fibrous union is present.  When the impairment is recurrent 
dislocation of the humerus at the scapulohumeral joint, the 
impairment is evaluated as: 30 percent disabling on the major 
side and 20 percent disabling on the minor side with frequent 
episodes and guarding of all arm movements; and at 20 percent 
disabling for either arm with infrequent episodes and 
guarding of movement only at the shoulder level.  When 
malunion occurs the condition is evaluated as: 30 percent 
disabling on the major side and 20 percent disabling on the 
minor side when a marked deformity is present and 20 percent 
for either arm when a moderate deformity is present.  38 
C.F.R. § 4.71a, Diagnostic Code 5202.

Impairment of the clavicle or scapula is evaluated as: 20 
percent disabling on the major side and 20 percent disabling 
on the minor side when dislocation occurs.  When nonunion 
occurs it is evaluated as: 20 percent disabling on the major 
side and 20 percent disabling on the minor side when loose 
movement is present, and 10 percent for either arm without 
loose movement.  Malunion of the clavicle or scapula is rated 
at 10 percent disabling on the major side and 10 percent 
disabling on the minor side, or based on impairment of 
function of the contiguous joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5203.

I.  Right Shoulder

A.  In Excess of 30 Percent Prior to March 16, 1998

The record shows that prior to March 16, 1998, the veteran's 
right shoulder disability was evaluated as 30 percent 
disabling under Diagnostic Code 5201.  

In reviewing the clinical evidence of record prior to March 
16, 1998, the Board notes that on VA examination in April 
1997, range of motion of the right shoulder was found to be 
flexion of 90-100 degrees and abduction to 90 degrees.  In 
this regard, the veteran retained 50 percent of normal range 
of motion for those movements.  While there were complaints 
of pain on motion there was no evidence of swelling or 
deformity.  A private physician's report in December 1997 
again noted that examination revealed no significant atrophy 
or deformity about the shoulder.  Range of motion was 
reported as active and passive elevation of 150/160 degrees 
and at the side (abduction) to 60 degrees.  There were no 
neurological deficits.  The totality of the evidence 
persuades the Board that the right shoulder disability does 
not warrant a rating in excess of 30 percent prior to March 
16, 1998.  In this regard, the Board notes that with 
consideration of functional impairment due to pain, there has 
been no demonstration of impairment comparable to right arm 
motion limited to 25 degrees from the side so as to warrant a 
higher rating under Diagnostic Code 5201.  At the most, the 
evidence reflects limitation of motion to midway between the 
side and shoulder level.  38 C.F.R. §§ 4.40, 4.45, or 4.59.  
See DeLuca v. Brown, 8 Vet.App. 202 (1995).  As the evidence 
prior to March 16, 1998 does not show that the veteran's 
right shoulder was ankylosed, or that there was loss of the 
head of the humerus, nonunion of the humerous or fibrous 
union, there is no factual basis warranting a higher 
evaluation under either Diagnostic Codes 5200 (ankylosis of 
the scapulohumeral articulation) or 5202 (other impairment of 
the humerus).  

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for an increased rating prior 
to March 16, 1998, the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5103A (Supp. 2001). 

In reaching its conclusion, the Board has considered all 
other potentially applicable provisions of 38 C.F.R. Parts 3 
and 4, whether or not they have been raised by the veteran or 
his representative, as required by Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991).


B.  In Excess of 30 Percent from May 1, 1999

The veteran's right shoulder disability is currently 
evaluated as 30 percent disabling under Diagnostic Code 5051 
(prosthetic shoulder replacement).  As noted above, a 60 
percent evaluation is warranted with chronic residuals 
consisting of severe, painful motion or weakness in the 
affected major extremity.  

After careful consideration of the evidence, the Board finds 
that the record justifies a 60 percent rating under 
Diagnostic Code 5051.  While the veteran was able to abduct 
the right shoulder to 100 degrees on VA examination in July 
2000, the examiner indicated that it took great effort on the 
veteran's part to take the arm beyond 90 degrees due to pain.  
In addition, the examiner characterized the shoulder 
disability as severe and noted that there may be weakness and 
excess fatigability associated with the pain.  The examiner 
also indicated that there would be additional limits on the 
veteran's functional ability on repeated use or during flare-
ups.  

The Board therefore concludes that the veteran's right 
shoulder disability warrants a 60 percent rating from May 1, 
1999.  38 U.S.C.A. § 1155, 5103A; 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.59, Diagnostic Code 5051.  

With respect to the veteran's entitlement to a rating in 
excess of 60 percent, the Board notes that an 80 percent 
rating under Diagnostic Code 5202 requires demonstration of a 
flail shoulder joint.  As this has not been shown by the 
evidence, entitlement to a higher evaluation under this 
Diagnostic Code is not warranted.  

In reaching its conclusion, the Board has considered all 
other potentially applicable provisions of 38 C.F.R. Parts 3 
and 4, whether or not they have been raised by the veteran or 
his representative, as required by Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991).


II.  Left Shoulder

The veteran's left shoulder disability is currently evaluated 
as 10 percent disabling under Diagnostic Codes 5010-5202.  
Diagnostic Code 5010 pertains to arthritis due to trauma and 
substantiated by x-ray findings.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  That diagnostic code provides that the 
disability shall be rated as degenerative arthritis and 
directs that such arthritis is rated on the basis of 
limitation of motion under the pertinent diagnostic code.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.

Upon review of the claims folder, the Board finds that the 
left shoulder disability is most appropriately rated under 
Diagnostic Code 5201 for loss of motion.  The evidence does 
not show ankylosis of the left shoulder joint so as to 
warrant a higher rating under Diagnostic Code 5200.  However, 
limitation of motion has been demonstrated throughout the 
rating period.  Though the veteran's arm motion is not 
restricted to the shoulder level, as is normally required for 
a 20 percent evaluation, the July 2000 VA examiner indicated 
that the veteran has weakness and excess fatigability 
associated with the shoulder pain.  In addition, he has 
functional loss on repeated use or during flare-ups.  Since a 
20 percent rating is the minimum rating assignable for loss 
of shoulder motion, a basis for a higher rating is 
established.  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71, 
Diagnostic Code 5201; DeLuca v. Brown, 8 Vet.App. 202 (1995).  
However, in view of the relatively good remaining function of 
the left shoulder, the criteria for a rating higher than 20 
percent (which would require that motion of the shoulder be 
limited to 25 degrees from the side) is not met or nearly 
approximated.  

In reaching its conclusion, the Board has considered all 
other potentially applicable provisions of 38 C.F.R. Parts 3 
and 4, whether or not they have been raised by the veteran or 
his representative, as required by Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991).



ORDER

Entitlement to a rating in excess of 30 percent for right 
shoulder disability prior to March 16, 1998 is denied.

Entitlement to a 60 percent rating for right shoulder 
disability from May 1, 1999, is granted, subject to the 
applicable laws and regulations concerning the payment of 
monetary benefits.  

Entitlement to a 20 percent rating for left shoulder 
disability is granted, subject to the applicable laws and 
regulations concerning the payment of monetary benefits.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

